Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.   	This office action is in response to application filed 02/03/2021 in which claims 1-7 are  pending.
Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 02/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
4. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a possible user determination section in claims 1, 2, 4, 7; 
 a user determination section in claims 1, 7; 
an entry permission section in claim 1, 7;
 a determination threshold value setting section in claim 2, 3, 4, 5 ;
parking spot recognition section in claim 3, 
a weather recognition section in claim 5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Corresponding structure for found in Fig. 2 & Para[0031] –[0032].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
7. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.  	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is
directed to non-statutory subject matter.
 	The claim recites, inter alia, "a recording medium in which a vehicle control
program to execute smart entry control for a vehicle is recorded, ...." After close
inspection, the Examiner respectfully notes that the disclosure, as a whole, does not
specifically identify what may be included as a recording medium and what is not to be
included as a recording medium.
 	An Examiner is obliged to give claims their broadest reasonable interpretation
consistent with the specification during examination. The broadest reasonable
interpretation of a claim drawn to a recording medium typically covers forms of non-
transitory tangible media and transitory propagating signals per se in view of the
ordinary and customary meaning of recording medium, particularly when the
specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation
of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as
covering non-statutory subject matter.
 	Therefore, given the silence of the disclosure and the broadest reasonable
interpretation, the recording medium of the claim may include transitory propagating
signals. As a result, the claim pertains to non-statutory subject matter. 
 	However, the Examiner respectfully submits a claim drawn to such a recording medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35
U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment
would typically not raise the issue of new matter, even when the specification is silent
because the broadest reasonable interpretation relies on the ordinary and customary
meaning that includes signals per se. For additional information, please see the Patents'
Official Gazette notice published February 23, 2010 (1351 OG 212).



Claim Rejections - 35 USC § 102
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11. 	Claims 1, 6, 7  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mukasa et al. (US 2020/0139931 A1).
 	Regarding claim 1, Mukasa discloses a vehicle control system which controls smart entry for a vehicle, the vehicle control system comprising (Fig. 2 & Para[0068] teaches of the control unit 30 has a function of instructing an unlocking control unit 6 to unlock doors of the vehicle 8 in a case where the authentication processing performed in the authentication processing section 32 is successful): a possible user determination section that allows a resolution switching camera capable of switching between capturing at a first resolution and capturing at a second resolution higher than the first resolution to capture a first surrounding image of the vehicle at the first resolution to determine whether or not the first surrounding image captured at the first resolution includes a possible facial image of a user of the vehicle, the capturing at the second resolution consuming more power than the capturing at the first resolution (Para [0064] & Fig. 2 teaches the imaging unit 21 acquires a  facial image of the user U by capturing an image of the user U who has approached the vehicle  8, for example. The imaging unit 21 has two operation modes M (operation modes M1 and M2).The operation mode M1 allows for acquisition of an image having low resolution (low-resolution image PIC1, an operation of the imaging apparatus 20 in the operation mode M1 makes it possible to reduce power consumption & Para[0081] & Fig. 4 teaches First, the operation mode setting section 33 sets the operation mode M of the imaging unit 21 to the operation mode M1 (step S111). This allows the imaging unit 21 to start acquiring the low-resolution image PIC1); a user determination section that allows the resolution switching camera to capture a second surrounding image of the vehicle at the second resolution to determine whether or not the second surrounding image captured at the second resolution includes a facial image of the user in a case where the possible user determination section determines that the first surrounding image includes the possible facial image of the user (Para[0065]  & Fig. 4 teaches the operation mode M2 allows for acquisition of an image having high resolution (high-resolution image PIC2, para[0074] , [0084] & Fig. 4 teaches a moving object is detected in step S113 (“Y” in step S113), the operation mode setting section 33 sets the operation mode M of the imaging unit 21 to the operation mode M2 (step S114). This allows the imaging unit 21 to acquire the high-resolution image PIC2. The high-resolution image PIC2 includes, for example, a facial  image of the user U); and an entry permission section that permits the user to enter the vehicle in a case where the user determination section recognizes that the second surrounding image includes the facial image of the user (para[0070], [0074] , [0085]  & Figs. 2, 4 authentication processing section 32 performs authentication processing by utilizing the (authentication information INF2 on the basis of the high-resolution image PIC2. In a case where the authentication processing is successful, the control unit 30 instructs the unlocking control unit 6 to unlock the doors of the vehicle 8).
 	
 	Regarding claim 6, Mukasa discloses a vehicle control method executed by a computer to execute smart entry for a vehicle, the vehicle control method comprising: a possible user determination step of allowing a resolution switching camera capable of switching between capturing at a first resolution and capturing at a second resolution higher than the first resolution to capture a first surrounding image of the vehicle at the first resolution to determine whether or not the first surrounding image captured at the first resolution includes a possible facial image of a user of the vehicle, the capturing at the second resolution consuming more power than the capturing at the first resolution (Para [0064] teaches the imaging unit 21 acquires a  facial image of the user U by capturing an image of the user U who has approached the vehicle  8, for example. The imaging unit 21 has two operation modes M (operation modes M1 and M2).The operation mode M1 allows for acquisition of an image having low resolution (low-resolution image PIC1, an operation of the imaging apparatus 20 in the operation mode M1 makes it possible to reduce power consumption & Para[0081] & Fig. 4 teaches First, the operation mode setting section 33 sets the operation mode M of the imaging unit 21 to the operation mode M1 (step S111). This allows the imaging unit 21 to start acquiring the low-resolution image PIC1); a user determination step of allowing the resolution switching camera to capture a second surrounding image of the vehicle at the second resolution to determine whether or not the second surrounding image captured at the second resolution includes a facial image of the user in a case where, in the possible user determination step, a determination is made that the first surrounding image includes the possible facial image of the user (Para[0065]  & Fig. 4 teaches the operation mode M2 allows for acquisition of an image having high resolution (high-resolution image PIC2, para[0074] , [0084] & Fig. 4 teaches a moving object is detected in step S113 (“Y” in step S113), the operation mode setting section 33 sets the operation mode M of the imaging unit 21 to the operation mode M2 (step S114). This allows the imaging unit 21 to acquire the high-resolution image PIC2. The high-resolution image PIC2 includes, for example, a facial  image of the user U); and an entry permission step of permitting the user to enter the vehicle in a case where, in the user determination step, a determination is made that the second surrounding image includes the facial image of the user (para[0070], [0074] , [0085]  & Figs. 2, 4 authentication processing section 32 performs authentication processing by utilizing the (authentication information INF2 on the basis of the high-resolution image PIC2. In a case where the authentication processing is successful, the control unit 30 instructs the unlocking control unit 6 to unlock the doors of the vehicle 8).

 Regarding claim 7, Mukasa discloses a recording medium in which a vehicle control program to control smart entry for a vehicle is recorded, the vehicle control program allowing a computer to function as ([0068] & Fig. 2 teaches the control unit 30 controls an operation of the imaging apparatus 20. The control unit 30 is configured by using, for example, CPU (Central Processing Unit), RAM (Random Access Memory), and the like): a possible user determination section that allows a resolution switching camera capable of switching between capturing at a first resolution and capturing at a second resolution higher than the first resolution to capture a first surrounding image of the vehicle at the first resolution to determine whether or not the first surrounding image captured at the first resolution includes a possible facial image of a user of the vehicle, the capturing at the second resolution consuming more power than the capturing at the first resolution (Para [0064] teaches the imaging unit 21 acquires a  facial image of the user U by capturing an image of the user U who has approached the vehicle  8, for example. The imaging unit 21 has two operation modes M (operation modes M1 and M2).The operation mode M1 allows for acquisition of an image having low resolution (low-resolution image PIC1, an operation of the imaging apparatus 20 in the operation mode M1 makes it possible to reduce power consumption & Para[0081] & Fig. 4 teaches First, the operation mode setting section 33 sets the operation mode M of the imaging unit 21 to the operation mode M1 (step S111). This allows the imaging unit 21 to start acquiring the low-resolution image PIC1); a user determination section that allows the resolution switching camera to capture a second surrounding image of the vehicle at the second resolution to determine whether or not the second surrounding image captured at the second resolution includes a facial image of the user in a case where the possible user determination section determines that the first surrounding image includes the possible facial image of the user (Para[0065]  & Fig. 4 teaches the operation mode M2 allows for acquisition of an image having high resolution (high-resolution image PIC2, para[0074] , [0084] & Fig. 4 teaches a moving object is detected in step S113 (“Y” in step S113), the operation mode setting section 33 sets the operation mode M of the imaging unit 21 to the operation mode M2 (step S114). This allows the imaging unit 21 to acquire the high-resolution image PIC2. The high-resolution image PIC2 includes, for example, a facial  image of the user U);; and an entry permission section that permits the user to enter the vehicle in a case where the user determination section recognizes that the second surrounding image includes the facial image of the user (para[0070], [0074] , [0085]  & Figs. 2, 4 authentication processing section 32 performs authentication processing by utilizing the (authentication information INF2 on the basis of the high-resolution image PIC2. In a case where the authentication processing is successful, the control unit 30 instructs the unlocking control unit 6 to unlock the doors of the vehicle 8).

Claim Rejections - 35 USC § 103
12. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mukasa et al. (US 2020/0139931 A1) in view of Kim et al. (US 2019/0340423 A1). 

 	Regarding claim 2, Mukasa discloses the  vehicle control system according to claim 1, Mukasa does not explicitly disclose wherein the possible user determination section determines that the first surrounding image includes the possible facial image of the user if a concordance between a registered facial image of the user and an image portion included in the first surrounding image is a predetermined determination threshold value or more, and the vehicle control system further comprises a determination threshold value setting section that sets the determination threshold value in accordance with a predetermined threshold value setting condition.  However Kim discloses wherein the possible user determination section determines that the first surrounding image includes the possible facial image of the user if a concordance between a registered facial image of the user and an image portion included in the first surrounding image is a predetermined determination threshold value or more (Para[0074] & Fig. 3 teaches of the processor 170 of the vehicle terminal 100 may perform the face   authentication (i.e., a driver authentication) on the user through the camera   130 after outputting the welcome message. The processor 170 may recognize the face  of the user from the image   obtained through the camera   130 and may determine whether there is a registered user's face   whose similarity with the recognized user's face  is equal to or greater than a threshold   value in the image obtained through the camera   130. The processor 170 may compare a feature vector of the recognized user's face  through the camera  130 with a feature vector of the registered   user's face and may retrieve the registered   user's face  in which similarity of the two feature vectors is equal to or greater than a threshold value), and the vehicle control system further comprises a determination threshold value setting section that sets the determination threshold value in accordance with a predetermined threshold value setting condition (Para[0074] – [0077] teaches retrieve the registered   user's face  in which similarity of the two feature vectors is equal to or greater than a threshold value, para[0087]-[0090] teaches the  vehicle terminal 100 extracts the face image  whose similarity with the feature vector(s) of the user's face is equal to or greater than the reference similarity from the images  stored in the memory 220. That is, the mobile terminal 200 selects the images  including the user's face among the images stored in the memory 220). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method of enables the car sharing to effectively reduce the power consumption by  detecting a  moving object on the basis of the low-resolution image, the operation mode of the imaging unit  is set to the operation mode, thereby allowing the high-resolution image to be acquired of Mukasa with the method of learning  the facial feature of the user using images, analyzes the face image obtained through the camera based on the learned facial feature of the user to perform a face authentication of the user of Kim in order to provide a system which improves driver face authentication performance by utilizing photos stored in the mobile terminal of user.
Allowable Subject Matter
16. 	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425